Jfourtj) Court of
                                          iUntomo,

                                          June 05,2013


                                       No. 04-12-00531-CR


                                   Matthew Scott GRAVLIN,
                                            Appellant


                                               v.



                                       The STATE of Texas,
                                            Appellee


                  From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007CR8485A
                             Honorable Ron Rangel, Judge Presiding



                                          ORDER


       The State's second motion for extension of time to file its brief is GRANTED. The
State's brief was filed on June 5,2013.



                                                    Karen Angelini, Justi


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of June, 2013.




                                                    Keitn E. Hottle
                                                    Clerk of Court